FILED
                             NOT FOR PUBLICATION                            MAY 01 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KITTY YINLING ZHANG,                             No. 12-15952

                Plaintiff - Appellant,           D.C. No. 3:11-cv-03475-NC

  v.
                                                 MEMORANDUM*
COUNTRYWIDE HOME LOANS, INC;
et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Northern District of California
                  Nathanael M. Cousins, Magistrate Judge, Presiding**

                              Submitted April 22, 2015***

Before:         GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Kitty Yinling Zhang appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims in connection with

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, and may affirm on any ground supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Zhang’s Real Estate Settlement

Practices Act (“RESPA”) claim alleging inadequate disclosures, because Zhang

failed to allege facts sufficient to show that any defendant failed to provide a

required disclosure with respect to the transfer of a loan. See 12 U.S.C. § 2605(a)-

(c) (setting forth disclosures that must be made regarding the transfer of a loan).

      Dismissal of Zhang’s RESPA claim alleging inadequate responses to her

Qualified Written Request was proper because Zhang failed to allege facts

sufficient to show that she suffered any actual damages as a result of the alleged

violation. See 12 U.S.C. § 2605(f)(1)(A) (allowing recovery of “actual damages”).

      The district court properly dismissed Zhang’s Fair Debt Collection Practices

Act claim because, even assuming that defendant ReconTrust was a “debt

collector” and was “collecting” a debt, records subject to judicial notice show that

ReconTrust provided Zhang all statutorily required information. See 15 U.S.C.

§ 1692g(b) (setting forth information a debt collector must provide when a

consumer disputes a debt or seeks information regarding the original creditor); see

also Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1173-74 (9th


                                           2                                       12-15952
Cir. 2006) (“[V]erification of a debt involves nothing more than the debt collector

confirming in writing that the amount being demanded is what the creditor is

claiming is owed.” (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      12-15952